COURT OF APPEALS OF VIRGINIA


Present:   Judges Elder, Bumgardner and Lemons

EZZAT M. ZEIN
                                             MEMORANDUM OPINION *
v.   Record No. 0679-98-4                        PER CURIAM
                                                 MAY 4, 1999
NORA ZEIN BURGAN


                FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                        Stanley P. Klein, Judge

            (Ezzat M. Zein, pro se, on brief).

            (Nora Zein Burgan, pro se, on brief).


     Ezzat M. Zein appeals the decision of the circuit court

modifying his visitation with his children and deciding other

issues.    Zein raises eleven questions on appeal, but only four

distinct issues.     As summarized, Zein contends that the trial

court erred by (1) changing his visitation without sufficient

evidence that there was a material change in circumstances or

that it was in the best interests of the children; (2) failing

to find that Zein has custody of the children for 118 days a

year; (3) failing to impute sufficient income to his former

wife, Nora Zein Burgan; and (4) failing to award husband

attorney’s fees and court costs.     Upon reviewing the record and

briefs of the parties, we conclude that this appeal is without



    *Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
merit.   Accordingly, we summarily affirm the decision of the

trial court.   See Rule 5A:27.

                    Modification of Visitation

     Zein contends that the trial court erred when it ruled that

Zein’s visitation with the children would end on Sunday evenings

rather than Monday mornings.     We find no error in the trial

court’s decision.

     “In matters concerning custody and visitation, the welfare

and best interests of the child are the ‘primary, paramount, and

controlling considerations.’”     Kogon v. Ulerick, 12 Va. App.

595, 596, 405 S.E.2d 441, 442 (1991) (citation omitted).      The

trial court is vested with broad discretion to make the

decisions necessary to safeguard and promote the child’s best

interests, and its decision will not be set aside unless plainly

wrong or without evidence to support it.     See Farley v. Farley,

9 Va. App. 326, 327-28, 387 S.E.2d 794, 795 (1990).    When

considering a modification of visitation, a trial court applies

a two-part test to determine “(1) whether there has been a

[material] change of circumstances since the most recent . . .

award; and (2) whether a change . . . would be in the best

interests of the child.”    Visikides v. Derr, 3 Va. App. 69, 70,

348 S.E.2d 40, 41 (1986).

     The trial court denied Burgan’s motion to modify legal

custody.   However, based upon evidence heard during an ore tenus

hearing, including an in camera discussion with the parties’
                              - 2 -
children, the trial court ruled that it would change the current

visitation schedule to have the children returned to the primary

custodian, Burgan, by 7:30 p.m. on Sunday nights.

          I believe that that is an unnecessary
          disruption for the children. They then have
          to take clothes for Friday night, all day
          Saturday, Sunday and for school on Monday.
          And I realize the kids have clothes over at
          [Zein’s]. But I don’t believe at this point
          in time that it’s in the children’s best
          interest to have to sleep over at dad’s on
          those Sunday nights.

     Under Code § 20-108, the trial court has authority to

modify visitation “on its own motion . . . as the circumstances

of the parents and the benefit of the children may require.”

The visitation schedule was established by order entered

December 9, 1994, more than four years earlier.   Under the

current circumstances, the trial court found it to be in the

best interests of the children to modify visitation.    Its

reasoning was sound, and focused on the children’s benefit.     We

find no error in the trial court’s decision to modify

visitation.

                   Calculation of Child Support

     Zein contends that the trial court erred in its calculation

of child support because it failed to follow the provisions for

shared custody.   See Code § 20-108.2(G)(3).   Under Ewing v.

Ewing, 21 Va. App. 34, 37, 461 S.E.2d 417, 418 (1995) (en banc),

a “day” is defined as “any continuous twenty-four hour period,”

and does not include periods when the child “‘is attending
                              - 3 -
school, is placed in non-parent day care, or placed with a third

party.’”    Despite Burgan’s testimony at trial that Zein had the

children for 118 days, the record demonstrates that Zein does

not have more than 110 days of custody, as “day” is defined

under the statute.    Therefore, the trial court did not err in

its calculation of child support.

                         Imputation of Income

        Zein also contends that the trial court erred by

calculating child support based upon Burgan’s testimony that she

earned only $11,000 in income.    Burgan testified that she was

working full time, that her income came solely from Events

Unlimited, and that she continued to operate Samadi Sweets

without profit.    The trial court believed Burgan’s testimony,

and relied upon her testimony to reduce the income imputed to

Zein.    Evidence supports the trial court’s finding as to

Burgan’s income.

                       Attorney’s Fees and Costs

        Finally, Zein contends that the trial court erred by

failing to award him attorney’s fees and costs.      An award of

attorney’s fees is a matter submitted to the sound discretion of

the trial court and is reviewable on appeal only for an abuse of

discretion.    See Graves v. Graves, 4 Va. App. 326, 333, 357 S.E.2d

554, 558 (1987).    The key to a proper award of counsel fees is

reasonableness under all the circumstances.     See McGinnis v.

McGinnis, 1 Va. App. 272, 277, 338 S.E.2d 159, 162 (1985).
                               - 4 -
     The trial judge noted that “I have spent at least two or

three times as much time on this case as I have for any other case

that I presided over during my tenure on the bench.”   In the final

order, the court required that

            no further hearings are to be noticed by
            either party. All proposed hearing notices
            should be transmitted to the chambers of the
            undersigned judge with a proposed notice
            praecipe and cover letter, and that after
            review by the Court, the hearing may be
            noticed if permission is given by the Court.

Zein appeared pro se at the hearings below, and therefore

incurred no attorney’s fees in connection with the proceeding

from which this appeal is taken.    Moreover, the trial court

directed both parties to limit future litigation.   We find no

abuse of discretion in the trial court’s denial of attorney’s fees

or costs to Zein.

     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                           Affirmed.




                                 - 5 -